Citation Nr: 0906575	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  99-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to 
September 1979.  He died in March 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died 
in March 1998 from pancreatic cancer that had metastasized to 
the liver.  The verifying physician estimated there was an 
approximate interval of four months between the onset of the 
adenocarcinoma and the Veteran's death.

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.  

3.  Pancreatic cancer was not shown to be present in service 
or for years following service discharge.

4.  Pancreatic cancer is not a disease associated with 
exposure to certain herbicide agents enumerated under 
38 C.F.R. § 3.309(e).

5.  Guidance using the National Institute for Occupational 
Safety and Health Interactive Radioepidemiological Program 
estimates that the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's pancreatic cancer 
using calculated 99 percentile values places the probability 
of causation at .17 percent and .18 percent depending on 
whether the dose was entered as acute or chronic.

6.  The medical evidence reflects that there is no reasonable 
possibility that the Veteran's fatal pancreatic cancer was 
attributable to this level of exposure to ionizing radiation 
in service.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not due to a 
disability incurred in or aggravated by active service 
including as a result of exposure to Agent Orange; nor is it 
due to a disability that may be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1310, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2008).

2.  Eligibility to Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35 is not established.  
38 C.F.R. § 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefines VA's 
duties to notify and assist a claimant in the development of 
a claim.  VA regulations for the implementation of the VCAA 
are codified at and amended at § 38 C.F.R. §§ 3.156(a), 
3.159, and 3.326(a) (2008).

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters dated in June 2002, 
February 2003, and April 2005, the appellant was notified of 
evidence necessary to substantiate her claim, evidence VA 
would attempt to obtain, and what evidence she was 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  She was also told what evidence had been 
received thus far.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency and Indemnity Compensation 
Benefits (DIC) based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, Section 5103(a) notice for a DIC case must 
include:  (1) A statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on the condition not yet service connected.  The 
content of the Section 5103(a) notice letter would depend 
upon the information provided in the claimant's application.

In the instant case, the appellant's primary theory of 
entitlement is that the Veteran was exposed to ionizing 
radiation during service and this eventually caused his 
death.  She has also indicated that he was exposed to Agent 
Orange while serving in Vietnam.  In the April 2005 letter 
she was told that to support a claim for DIC benefits, the 
evidence had to show that the Veteran died while on active 
duty or that he died from a service-connected injury or 
disease.  The Board is aware of the requirements of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and, thus, the presumption of 
prejudice is rebutted).  The appellant could have been 
provided with more detailed information by the RO than she 
was, but to the extent that the deficiency in the record 
raises a presumption of prejudice, it is rebutted because 
such defect would not have operated to alter the outcome in 
the instant case where the preponderance of the evidence is 
against service connection for the cause of the Veteran's 
death.

A review of the record shows the appellant has been provided 
the opportunity to respond to VA correspondence throughout 
the course of the appeal which has been alive for several 
years and has had multiple opportunities to submit and 
identify evidence.  In sum, she has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.

The record contains relevant service and post service 
treatment records.  Importantly, it has been remanded by the 
Board on not just one occasion, but on two different 
occasions to obtain additional development pertaining to the 
aspect of the claim regarding claimed exposure to radiation.  
VA obtained dose estimates, with referral of the case to the 
National Institute for Occupational Safety and Health 
Interactive Radioepidemiological Program and the VA's 
Undersecretary for Benefits, and the obtaining of a medical 
opinion from the Undersecretary of Health at VA's Public 
Health and Environmental Hazards Officer.  With a detailed 
memorandum from the Chief Public Health and Environmental 
Hazards Officer of record, the Board finds the evidence is 
more than sufficient for an equitable determination to be 
made at this time.

Pertinent Laws and Regulations.

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c).

In this case, the death certificate shows that the Veteran 
died in March 1998 at his residence.  The death certificate 
reflects that he died of pancreatic adenocarcinoma which 
metastasized to his liver.  There was an approximate interval 
of four months between the onset of the adenocarcinoma and 
the veteran's death.  An autopsy was not performed.  At the 
time of death, service connection was not in effect for any 
disability.

In deciding a claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, mainly pancreatic 
cancer, may be service connected.  The appellant has also 
asserted that the Veteran's pancreatic cancer was result of 
exposure to Agent Orange during the veteran's active service 
in Vietnam and/or to his exposure to ionizing radiation while 
serving as a missile systems analyst.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Pancreatic cancer may be presumed to have been incurred 
during active military service if it was manifest to a degree 
of 10 percent or more within the first year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

VA regulations provide that if a Veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders:  Chloracne or any acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 
232-243 (November 2, 1999).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4, 
codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), 
provides that whenever the Secretary determines, based on 
sound medical and scientific evidence, that a positive 
association (i.e., the credible evidence for an association 
is equal to or outweighs the credible evidence against the 
association) exists between exposure of a herbicide agent and 
a disease, the Secretary will publish regulations 
establishing presumptive service connection for the disease.  
If the Secretary determines that a presumption of service 
connection is not warranted, he is to publish a notice of 
that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C.A. § 1116 does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results of a new study are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which report 
a positive relative risk to the number of studies which 
report a negative relative risk for a particular condition is 
not a valid method for determining whether the weight of 
evidence overall supports a finding that there is or is not a 
positive association between herbicide exposure and the 
subsequent development of the particular condition.  Because 
there are differences in statistical significance, confidence 
levels, control for confounding factors, bias, and other 
pertinent characteristics, some studies are clearly more 
credible than others, and the Secretary has given the more 
credible studies more weight in evaluating the overall weight 
of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure. 

NAS issued a report, entitled "Veterans and Agent Orange:  
Health Effects of Herbicides Used in Vietnam," on July 27, 
1993, and assigned gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer) to the 
category labeled limited/suggestive evidence of no 
association with herbicide exposure.  This category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  NAS has continually 
reviewed new and credible studies concerning the above 
referenced conditions as late as 2003.  It has consistently 
concluded that there was no new evidence to change the 
previous determination that there was limited or suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal cancers.

Taking account of the available evidence and NAS analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and pancreatic cancer 
outweighs the credible evidence for such an association, and 
has determined that a positive association does not exist.  
See Fed. Reg. 68, Fed. Reg. 27, 630, 27, 639-27, 640 (May 20, 
2003).

The law provides that a "veteran who, during active military, 
Naval, or air service, served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending in 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent...unless there is 
affirmative evidence to establish that the veteran is not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  

A review of the evidence in this case reveals the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death based on claimed exposure to Agent Orange.  
Assuming, without conceding, that the veteran was in Vietnam 
and had exposure to Agent Orange, the Board notes that 
pancreatic cancer is not one of the disabilities specified at 
38 C.F.R. § 3.309(e).  Accordingly, as pancreatic cancer is 
not listed as one of the presumptive disorders under that 
regulation, presumptive service connection on the basis of 
Agent Orange exposure is not warranted in this case.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
found that under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among the enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  As such, the appellant may establish 
service connection for pancreatic cancer by presenting 
evidence which shows that the disorder began during the 
veteran's service or is related to an incident of such 
service, including inservice Agent Orange exposure.

There is no evidence that the veteran had pancreatic cancer 
during service or for years following service discharge.  The 
medical evidence of record does not reveal the initial 
diagnosis of pancreatic cancer for years following service 
separation.  There is simply no medical evidence which in any 
way links the veteran's fatal pancreatic cancer to his 
military service or to Agent Orange exposure during service.  
Accordingly, service connection for the cause of the 
veteran's death based on exposure to Agent Orange must be 
denied.

With regard to the contention that the pancreatic cancer was 
attributable to the Veteran's exposure to ionizing radiation, 
a review of the record reveals that according to a report of 
a September 1966 general medical examination conducted to 
determine whether the veteran was medically qualified for 
isolated duty, it was noted he had been a missile worker 
working with radioactive substances under controlled 
conditions between 1961 and 1963.  Military personnel records 
reveal the Veteran's transfers and discharge from the Air 
Force during his 20 years of active service reflect he had 
various occupational specialties, including in the areas of 
ballistic missile detonation, material facilities specialist, 
and avionics navigation systems technician. 

Governing regulations provide that pancreatic cancer is a 
radiogenic disease which may be induced by ionizing 
radiation.  38 C.F.R. §§ 3.309(d), 3.311(b)(2).  Upon an 
initial review of claims for service connection, when it is 
determined:  (i) that a veteran was exposed to ionizing 
radiation as the result of participation in activities 
involving radiation, and (ii) the veteran subsequently 
developed a radiogenic disease and (iii) such disease first 
became manifest within the first period specified in 
governing regulation; before its adjudication the claim will 
be referred to the Undersecretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).  Pancreatic cancer 
must have become manifest five years or more after exposure.  
38 C.F.R. § 3.311(b)(5).  If, however, any of these 
requirements are not met, it shall not be determined that the 
disease had resulted from exposure to ionizing radiation 
under such circumstances.  38 C.F.R. § 3.311(b)(1).

Further, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, Section 5, 98 Stat. 2725 (1994) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).

In this case, the veteran's service medical records reflect 
that he was exposed to ionizing radiation as the result of 
participation in activities involving radiation while in 
service.  Pancreatic cancer became manifest more than 5 years 
after service.  Accordingly, under the provisions of 
38 C.F.R. § 3.311(b), the case was referred to the 
Undersecretary for Benefits of VA for further consideration.  

In a December 2005 letter from the Director of Compensation 
and Pension Service of VA to VA's Undersecretary, it was 
indicated that two letters had been sent to the Department of 
the Air Force requesting the dose of radiation that the 
veteran was exposed to during service.  The Department of the 
Air Force stated on both occasions that they had no record of 
exposure to ionizing radiation for the veteran.

In a March 2006 memorandum, the Chief Public Health and 
Environmental Hazards Officer of VA stated that based on 
analysis from the Director of the VHA National Health Physics 
Program, it was estimated that the veteran was occupationally 
exposed to a dose of ionizing radiation during military 
service of 0.25 rem.  It was further indicated that the 
pancreas "is considered to have a very low or absent 
comparative susceptibility to radiation induced cancer and 
the strength of the evidence linking pancreatic cancer 
induction to radiation exposure is felt to be not convincing 
(Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd Edition, 1995, page 73; Hende and Edwards, Health Effects 
of Exposure to Low-Level Ionizing Radiation, 1996, pages 242-
244, 258)."  It was further stated that "the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) (which is 
available on the Internet at http://198.144.166.6/irep-
niosh/) was utilized to estimate the likelihood that exposure 
to ionizing radiation was responsible for the pancreatic 
cancer.  The computer software calculated 99 percentile 
values for the probability of causation of 0.17 percent and 
0.18 percent depending on whether the dose was entered as 
acute or chronic..."  The physician stated that "in our 
opinion it is unlikely that the veteran's pancreatic cancer 
can be attributed to occupational exposure to ionizing 
radiation in service."

In March 2006, based on the aforementioned advisory opinion, 
the Director of VA's Compensation and Pension Service stated 
that as a result of that opinion and "following review of the 
evidence in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's pancreatic cancer 
resulted from radiation exposure in service."

The Board is not bound by this opinion, but in the instant 
case, the Board finds it to be thorough and persuasive.  
There is no medical opinion of record to the contrary.  None 
of the evidence submitted by the appellant refers to the 
Veteran's level of exposure to radiation any time during his 
active service.  Recollections alone do not establish a 
relationship between the dose estimate and the fatal disease 
process.  The Board therefore finds statements from her have 
little probative value.  She is not competent to offer a 
medical opinion or interpret medical data.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Board therefore finds it high 
unlikely that the veteran's exposure to any ionizing 
radiation while in service is related in any way to his fatal 
pancreatic cancer and service connection for the cause of the 
veteran's death is therefore not in order.

The Board notes that for the purpose of Dependent's 
Educational Assistance under Chapter 35, Title 38, United 
States Code, the child, spouse, or surviving spouse of a 
veteran will have basic eligibility if the veteran was 
discharged from service under than dishonorable and permanent 
and total service-connected disability was in existence on 
the date of the veteran's death.  38 C.F.R. §§  3.807(a), 
21.3020.

In this case, the veteran did receive an honorable discharge.  
However, he did not die in service, nor did he have a 
permanent and total service-connected disability at the time 
of his death.  He was not service connected for any 
disabilities during his lifetime.  In addition, service 
connection for the cause of his death has not been 
demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board be terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Eligibility for Dependents' Educational Assistance 
benefits, accordingly, is denied as a matter of law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


